Citation Nr: 1550746	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a right hip disability. 

6.  Entitlement to an initial evaluation for left shoulder tendonitis in excess of 10 percent.  


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from May 2001 to May 2005.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The rating decision granted service connection for left shoulder tendonitis, and assigned a 10 percent evaluation.  

This case is also on appeal from a May 2013 rating decision of the RO in Atlanta, Georgia, that denied the service connection claims on appeal.  

The RO in Seattle, Washington, has jurisdiction of the Veteran's appeal.  

The issues of service connection for a right shoulder disability, left knee disability, right knee disability, left hip disability and right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, of record does not show that the Veteran's left shoulder tendonitis results in limitation of motion of the left arm to shoulder level.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for left shoulder tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The current appeal arises from the Veteran's disagreement with the initial evaluation assigned following a grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records and the Veteran's statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  The Board notes that the evidence sought by the Remand, below, would not be relevant to the Veteran's increased initial evaluation claim being decided by this decision.

VA examinations with respect to the Veteran's left shoulder were conducted in February 2011 and February 2015.  Although only the February 2011 VA examination report states that the examiner reviewed the Veteran's claims file, the relevance of the evaluations to the current decision stems from their assessments of the severity of the disability.  Overall, the examiners considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran's left shoulder tendonitis is evaluated under Diagnostic Code 5201 for limitation of motion of the arm.  Diagnostic Code 5201 provides a 20 percent evaluation for limitation of motion of the major or minor arm to shoulder level.  

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305 (2003).

The Veteran's VA treatment records do not reflect that his left shoulder tendonitis limits his forward flexion or abduction to shoulder level.  

The report of the February 2011 VA examination provides that the Veteran had stiffness after being in one position for 30 minutes (i.e., driving).  The Veteran's course since onset was stable.  His current treatment was NSAIDs and activity limitation.  The Veteran did have pain and stiffness.  He had no left shoulder deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups of joint disease.  The Veteran's condition did not affect the motion of the left shoulder.  

On physical examination, the Veteran's left shoulder flexion and abduction were each to 180 degrees.  There was objective evidence of pain with active motion on the left side.  There was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  

The report of the February 2015 VA examination provides that the Veteran complained of daily pain with certain movements, positions and overuse.  He used ibuprofen as needed.  The Veteran reported that his disability had stayed the same since the most recent VA examination.  The Veteran reported flare-ups that limited heavy lifting.  On physical examination, he had left arm forward flexion to 180 degrees, with objective evidence of pain beginning at 180 degrees.  Left arm abduction was to 180 degrees, with objective evidence of pain beginning at 180 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  After repetitive use, the Veteran had no additional limitation in range of motion, weakened movement, excess fatigability, incoordination or impaired ability to execute skilled movements smoothly, swelling, deformity or atrophy of disuse.  He did have pain on movement.  

The functional impact of the Veteran's shoulder disability on his ability to work was to avoid occupational activities such as overhead work, heavy lifting and operating machinery.  There were contributing factors of pain, weakness, fatigability and/or incoordination BUT NO additional limitation of functional ability of the shoulder joint during flare-ups or repeated use over time (capitalization in original).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for the Veteran's left shoulder tendonitis.  The foregoing evidence simply does not show that the Veteran's left shoulder tendonitis results in limitation of left arm forward flexion or abduction to the shoulder level.  Diagnostic Code 5201.

The Board is aware of the Veteran's complaints of pain, made during the VA examinations.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995). 

In this case, however, the Board finds that the effects of pain are contemplated in the currently assigned 10 percent evaluation.  The physical findings from the VA examinations, as set forth above, simply do not show that pain, due to the service-connected left shoulder disability, cause functional loss comparable to limitation of left arm forward flexion or abduction to the shoulder level.  Diagnostic Code 5201.

Moreover, the February 2011 VA examination found that the Veteran had no additional limitations after three repetitions of range of motion.  The February 2015 VA examination found that the Veteran had NO additional limitation of functional ability of the shoulder joint during flare-ups or repeated use over time (capitalization in original).  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra, Mitchell, supra.

The Board has also considered the Veteran's lay statements that his left shoulder disability is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's left shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The record contains no indication that the rating criteria are inadequate to rate the Veteran's left shoulder tendonitis.  The discussion above reflects that the Veteran's symptom, pain, is contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral for an extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that his left shoulder tendonitis (or any other service-connected disabilities) renders him unable to secure and follow a substantially gainful occupation.  The report of an August 2014 VA psychiatric examination reflects that the Veteran was employed.  Further, an August 2014 record notes the Veteran's communication with the RO that it was not his intention to claim TDIU.  

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an initial evaluation in excess of 10 percent for left shoulder tendonitis.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation in excess of 10 percent for left shoulder tendonitis is denied.  


REMAND

The service connection claims on appeal require additional development.  

The Veteran's VBMS eFolder includes a request for an addendum report to provide four opinions addressing the etiology of the Veteran's claimed right shoulder, bilateral hip and bilateral knee disabilities.  While the request is undated, it was added to VBMS in March 2013.  A February 2014 statement of the case refers to a VA medical opinion dated May 8, 2013, which is apparently the requested addendum report.  However, a review of the Veteran's VVA and VBMS eFolders demonstrates that they do not include the May 8, 2013, VA medical opinion or any other addendum report.  

VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, the nature of the Board's de novo review means that it is the Board's responsibility to review all evidence (such as the May 8, 2013, VA medical opinion or any other addendum report) and determine for itself the value of the evidence and whether it supports the Veteran's claims.  This responsibility cannot be assumed by the AOJ.  In this regard, it is clear that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record.  38 U.S.C.A. § 7104.  Decisions of the Board are to be based on a review of the entire record.  38 C.F.R. § 19.7.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders a copy of the May 8, 2013, VA medical opinion or any other addendum report not in the record before the Board.

2.  Undertake any additional development deemed necessary in light of the evidence obtained pursuant to Paragraph 1.  

3.  Then, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


